Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 and those dependent therefrom, it is unclear what the applicant is trying to claim. It is noted that the preamble of the claim is directed towards a sprayer for a visual oral irrigator, however, in the claims, the applicant appears to improperly try and claim the oral irrigator. It is noted that for examination purposes, the limitations in claims 1-6 directed towards the oral irrigator are being interpreted as functional limitations, such as the claimed spray is capable of being connected to an oral irrigator as claimed. Therefore, it is noted that the oral irrigator is NOT being claimed and only the sprayer is being claimed. It is noted that with respect to claim 7, the combination of the sprayer and the visual oral irrigator is being claimed    
With respect to claim 4, it is unclear it is unclear what “the requirements of a human oral cavity” are. It is noted that for examination purposes, the limitation is being 
With respect to claim 5, it is unclear how the water outlet has different shapes as claimed. For examination purposes, it is noted that the limitation is being interpreted as the water outlet can have one of the claimed shapes, however, the applicant should amend the claim to clarify. 
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is noted that the specific claimed shapes are NOT claimed.
With respect to claim 12, it is unclear if the claimed circuit system and power system are the same as those claimed in claim 8 or different.  For examination purposes, they are being interpreted as the same, however, the applicant should amend the claimed to clarify what is being claimed. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation a display, and the claim also recites a smart phone, a computer, a liquid crystal display or a television which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further with respect to claim 13, it is noted that the applicant claims data “can be displayed”, however, by the use of the term “can”, the applicant does not positively claim the limitations after it.  It is suggested that the applicant amend the claim to positively claim the camera system displays data. 
With respect to claim 14, it is unclear what parts as claimed are “a front end” and “a main body” with respect to the claimed parts. The applicant should amend the claimed to clarify which part that has been claimed is the front end and which parts are claimed is the body or if the parts are different, how the relate to some of the claimed parts
With respect to claim 16, it is unclear if the rotating shaft type connecting mechanism is the same as the claimed rotating shaft type moving mechanism of claim 15 or a different connecting mechanism.  For examination purposes, it is being interpreted as the same, however, the applicant should amend the claim to clarify. 
With respect to claims 17-18, it is unclear if the claimed foldable connecting mechanism is the same or different than that of claim 14. It is noted that for examination purposes, it is being interpreted as the same, however, the applicant should amend the claims to clarify. It is further noted that the same issue with respect to the which of the claimed parts are the front end and main body apply as discussed above in detail with respect to claim 14.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting mechanism” in claims 1 and 8 and “foldable connecting mechanism” in claims 14 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichat et al. (2008/0145814).
Pichat discloses a sprayer 5 for a visual oral irrigator (such that the sprayer element is capable of being used with a visual oral irrigator, such that the spray could be connected to a handpiece comprising a camera in addition to the irrigation, see 112 rejection above regarding how the limitations of the visual oral irrigator are being interpreted), wherein the sprayer comprises a nozzle and a connecting mechanism 21 (see annaoted figure below), the nozzle comprises a water inlet, a channel and a water outlet, the water inlet is capable of being connected to an outlet of a fluid channel of a spray lance of an oral irrigator of a visual oral irrigator (see above, regarding 112 rejection and how the limitations of the visual oral irrigator are being interpreted, annotated figure below, see figs. 3-4, par. 32 such that the inlet is capable of being connected to an outlet of a fluid channel as claimed), such that a fluid in the oral irrigator is capable of flowing through the outlet of the fluid channel of the spray lance, then enters the water inlet, flows through the channel and then is sprayed form the water outlet (see fig. 3, par. 32 such that the sprayer 5 is capable of functioning as claimed as 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Pichat further teaches with respect to claim 2, wherein the water outlet is capable of being within the field of view of an observation system of the oral observation instrument (see 112 rejection above regarding how the limitations of the visual oral irrigator/oral observation instrument are being interpreted). It is noted that the sprayer, including the water outlet, is capable of being mounted on an instrument as claimed. For examiner, the spray could be mounted in a position such as that as taught by 2001/0012605, such that the outlet is within a field of view of an observation system. As 
With respect to claim 3, wherein the water outlet has a smooth end surface (see fig. 3, annaoted figure above).
With respect to claim 4, wherein the nozzle has a radian meeting the requirements of a human oral cavity (see abstract, such that it is for delivering fluid to teeth, see 112 rejection above).
With respect to claim 5, wherein the water outlet can have a shape, such as conical shape (see figure, such as the end is tapered, see 112 rejection above regarding how the shapes are being interpreted). 
With respect to claim 6, wherein the connecting mechanism comprising a positioning bock, the positioning block is of an inverted T shapes structure (see fig. 3, par. 29, T-shaped groove, such that the block with the groove has a t-shape cross section), the positioning block on the connecting mechanism can be embedded in a positioning groove and the clamping block can prevent the connecting mechanism from sliding backward, so that the sprayer can be fixed on an oral observation instrument to realize connection between the sprayer and the spray lance (see 112 rejection above regarding how the limitations of the visual oral irrigator/observation instrument are being interpreted, such that they are NOT being claimed, pars. 29, 33-34 regarding how the spray is capable of being connected to an instrument as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Pichat et al. (2008/0145814).
Kawamura teaches with respect to claim 1, a spray 1/2 for a visual oral irrigator, wherein the spray comprises a nozzle and a connecting mechanism (see fig. 1, such the end of element 2 is connected to the body through a connecting mechanism), the nozzle comprises a water inlet, a channel and a water outlet, the water inlet is connected to an outlet of a fluid channel of a spray lance 3 of an oral irrigator of a visual oral irrigator (see fig. 1, par. 40, such that the water inlet of nozzle is near connection to element 5 and the channel extends through the nozzle to the outlet), a fluid in the oral irrigator flows through the outlet of the fluid channel of the spray lance, the enters the water inlet, flows through the channel and then is sprayed from the water outlet (fig. 1, par. 40), and the nozzle is mounted on a housing of an oral observation instrument of the visual oral irrigator through a connecting mechanism to realize connection between the spray and the spray lance (see fig. 1, explanation above regarding connection, such that is connected to the housing). Kawamura teaches the invention as substantially claimed and discussed above, however, does not specifically teach the nozzle is detachably mounted. 
Pichat teaches an oral irrigator (abstract, for at least one fluid) comprising a nozzle 5 wherein the nozzle is detachably mounted on a housing (figs 3-4). It would have been obvious to one having ordinary skill in the art to modify the connecting mechanism as taught by Kawamura with the detachable connecting mechanism as taught by Pichat in order to allow for a single use article to eliminate elaborate disinfection and ensure a reliable seal is provided between the handpiece and sprayer (see par. 39 of Pichat).   
With respect to claim 2, Kawamura further teaches, the water outlet is within the field of view of an observation system of the oral observation instrument (see fig. 1, such that the outlet of the nozzle is within the field of view of the observation system, the head 13 including the camera and components, 46-47).
With respect to claim 3, Kawamura further teaches wherein the water outlet has a smooth end surface (see fig. 1).
With respect to claim 4, Kawamura further teaches wherein the nozzle has a radian meeting the requirements of a human oral cavity (see abstract, oral cavity washer, such that it fits in the mouth, see 112 rejection above).
With respect to claim 5, Kawamura further teaches wherein the water outlet has a shape including a conical shape (see fig. 1, such that the outlet is a tapered conical shape, see 112 rejection above).
With respect to claim 6, Kawamura teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the connecting mechanism comprises a positioning block; the positioning block is of an inverted T-shaped structure; the housing of the oral observation instrument is provided 
 Pichat teaches wherein the connecting mechanism comprises a positioning block; the positioning block is of an inverted T-shaped structure 21 (the positioning block being the back portion of the nozzle 5 with the T groove 21); the housing of the oral instrument is provided with a positioning groove 18 and a clamping block 17a/17b capable of being connected to the connecting mechanism 21; and the positioning block on the connecting mechanism can be embedded in the positioning groove (see figs. 3-4, pars. 33-37), and the clamping block can prevent the connecting mechanism from sliding backward, so that the sprayer is fixed on the oral observation instrument to realize connection between the sprayer and the spray lance (see figs. 3-4, pars. 33-37). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the integral sprayer as taught by Kawamura with the connecting mechanism taught by Pichat in order to allow for a single use article to eliminate elaborate disinfection and ensure a reliable seal is provided between the handpiece and sprayer (see par. 39 of Pichat).   
With respect to claim 7, Kawamura teaches a visual oral irrigator (see fig. 1), wherein an oral irrigator of the visual oral irrigator comprising the sprayer 1 as discussed above in detail with respect to claim 1. Kawamura teaches the invention as 
Pichat teaches an oral irrigator (abstract, for at least one fluid) comprising a nozzle 5 wherein the nozzle is detachably mounted on a housing (figs 3-4). It would have been obvious to one having ordinary skill in the art to modify the connecting mechanism as taught by Kawamura with the detachable connecting mechanism as taught by Pichat in order to allow for a single use article to eliminate elaborate disinfection and ensure a reliable seal is provided between the handpiece and sprayer (see par. 39 of Pichat).   

Claims 8-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Wada et al. (2015/0282908).
With respect to claim 8, Kawamura teaches a visual oral irrigator, wherein the visual oral irrigator comprises an oral irrigator, an observation instrument and a connecting mechanism, the oral irrigator comprising a sprayer 1, a spray lance 2, a control switch 6, a  vessel (par. 45 discusses a tank and pump for accumulating liquid to be jetting to the nozzle through element 3), a connecting pipe 3 and a connector (such that element 1 is connected to element 2 at a connector), the sprayer 1 is disposed at a font end of the spray lance 2, the control switch is capable of controlling the spraying of a fluid to the spray lance (par. 41, for controlling the jetting), the fluid in the vessel is connected to the spray lance 2 through the connecting pipe 3 and the connector (see above regarding the element of the connector, par. 45), the oral observation instrument comprising a housing 5/7/13, a power system (par. 41, “a power battery”), an 
  Wada teaches an oral irrigator wherein the oral irrigator comprising a sprayer 4, a spray lance 20, a control switch 45, a pressure vessel 44/46/2, a connecting pipe 23 and a connector 4c, the spray is detachably disposed at a formed end of the spray lance (par. 48). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the integral spray taught by Kawamura with the removable sprayer through the connection as taught by Wada in order to replace the sprayer as needed. Further it is noted that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 34).
With respect to claim 9 Kawamura teaches the vessel of the oral irrigator comprises a pump and a water tank, the water tank comprises a housing and a fluid 
Wada teaches the oral irrigator as discussed above including the pressure vessel, wherein the pressure vessel comprises a pressurizing device 44 and a water tank 4, the water tank comprises a housing and a fluid containing space (see fig. 5), and the pressurizing device can pressurized the fluid in the water tank (par. 44). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pump as taught by Kawamura with the pressurizing pump as taught by Wada in order to reduce the load on driving means and ensure a sufficient ejection pressure for the cleaning liquid while employing a small and low cost air pump with a lower output (see par. 26).
With respect to claim 10, Kawamura teaches the invention as substantially claimed and discussed above, however, does not specifically teach the water tank is detachably mounted on the connecting pipe.
Wada teaches the oral irrigator as discussed above including the water tank 2 is detachably mounted on the connecting pipe 23 (see figs. 3, 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the tank as taught by Kawamura with the detachable tank as taught by Wada in order to be able to easily refill the tank and provide a portable device.  
With respect to claim 11, Kawamura teaches the invention as substantially claimed and discussed above, however, does not specifically teach the water tank is 
Wada teaches teach the water tank is connected to the connecting pipe in a mode of a mode of concave-convex clamping connection (see fig. 3, pars. 51, 53, such that the concave element 31 and convex recess 32 clamp to form an air tight fit). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the tank as taught by Kawamura with the detachable tank as taught by Wada in order to be able to easily refill the tank and provide a portable device.  
With respect to claim 12, Kawamura teaches the observation system is a camera system, and the camera system comprises a camera, a data processing and output system and the circuit and power system (see above regarding 112 and the interpretation of the circuit and power system, pars. 40, 42-44, 45 camera element 8).
With respect to claim 13, Kawamura teaches wherein data output by the data processing and output system of the camera system can be displayed on a display in a mode of a wired connection and the display comprising a computer (see fig. 3, par. 45, such that the body 16 with the display has circuits making it a computer, further see 112 regarding “can”).
With respect to claim 14, Kawamura teaches wherein a front end 13 of the visual irrigator is connected to a main body 5/7 of the visual oral irrigator a foldable connecting mechanism 14 (see fig. 1, par. 43).
With respect to claim 15, Kawamura teaches wherein the foldable connecting mechanism is a rotating shaft type moving mechanism (see fig. 1, such that it is a hinge with a rotating shaft).
With respect to claim 17, Kawamura teaches where a fount end of the oral observation instrument 13 of the visual oral irrigator is connected to a main body of the oral observation instrument through a foldable connecting mechanism 14. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Wada et al. (2015/0282908) as applied to claim 15 above, and further in view of Vashi (8,938,838).
Kawamura/Wada teaches the invention as substantially claimed and discussed above including the foldable connecting mechanism being a hinge, however, does not specifically teach the foldable connecting mechanism is a rotating shaft type connecting mechanism, comprising a rotating shaft and a rotating shaft hole and the rotating shaft can move in the rotating shaft hole.
Vashi teaches an visual oral instrument wherein a front end of the visual oral instrument is connected to a main body 2 through a foldable connection, wherein the foldable connecting mechanism is a rotating shaft type connecting mechanism, the foldable connecting mechanism comprises a rotating shaft 25 and a rotating shaft hole (which accepted element 25), and the rotating shaft can move in the rotating shaft hole (such that is can rotate relative to element 1 if element one is held still and element 2 and element 25 is rotated, it moved relative to the hole). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Wada et al. (2015/0282908) as applied to claim 18 above, and further in view of Janssen et al. (2010/0273127).
Kawamura/Wada teaches the invention as substantially claimed and discussed above, however, does not specifically teach a front end of the oral irrigator is connected to ta main body of the oral irrigator through a foldable connecting mechanism.
Janssen teaches an oral irrigator wherein a front end 45 of the oral irrigator of the oral irrigator is connected to a main body 44 through a foldable connecting mechanism 42 (see fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the font end of the oral irrigator as taught by Kawamura/Wada to include a foldable connection as taught by Janssen in order to prevent the front end from separating during use.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/5/2022